Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)         Xiaorong You's Eastman Eastman Seized Hard   Xiaorong You's Google
Device        CREATED, DELETED, SENT, RECEIVED, PLACED             Laptop (QKX02)        Drive (QKX03)          Drive (QKX09)
   29-a                                                         03/23/2018 11:43 AM    06/21/2018 6:30 PM    06/21/2018 12:31 PM
  QKX03                                                         06/21/2018 06:48 PM
   29-c                                                         04/04/2018 09:14 AM    06/21/2018 6:30 PM   06/21/2018 12:29 PM
  QKX03                                                         06/21/2018 06:48 PM
                                                                12/14/2017 02:37 PM    06/21/2018 6:30 PM   06/21/2018 12:32 PM
   29-d                                                         06/13/2018 05:04 PM
  QKX03                                                         06/21/2018 06:48 PM
   29-e                                                         10/02/2017 09:46 PM    06/21/2018 6:31 PM   06/21/2018 12:37 PM
  QKX03                                                         06/21/2018 06:44 PM
   29-g                                                         03/26/2018 07:52 PM    06/21/2018 6:30 PM   06/21/2018 12:29 PM
  QKX03                                                         06/21/2018 06:48 PM
   29--i                                                        10/09/2017 08:31 AM    06/21/2018 6:31 PM   06/21/2018 12:30 PM
  QKX03                                                         06/21/2018 06:44 PM
   29-j                                                         06/13/2018 05:07 PM    06/21/2018 6:30 PM   06/21/2018 12:29 PM
  QKX03                                                        < 06/21/2018 06:48 PM
   29-k                                                         10/06/2017 10:29 AM    06/21/2018 6:31 PM   06/21/2018 12:30 PM
  QKX03                                                         06/21/2018 06:44 PM
   29-m                                                         10/06/2017 04:45 PM    06/21/2018 6:31 PM   06/21/2018 12:30 PM
  QKX03                                                         06/21/2018 06:44 PM
   29-n                                                  ptx    02/13/2018 04:47 PM    06/21/2018 6:31 PM   06/21/2018 12:37 PM
  QKX03                                                         06/21/2018 06:44 PM
   29-o                                                         02/12/2018 09:31 AM    06/21/2018 6:31 PM   06/21/2018 12:37 PM
  QKX03                                                         06/21/2018 06:44 PM
   29-p                                                         01/03/2018 08:32 PM    06/21/2018 6:31 PM   06/21/2018 12:30 PM
  QKX03                                                         06/21/2018 06:44 PM
   29-q                                                         11/05/2017 04:54 PM    06/21/2018 6:31 PM   06/21/2018 12:30 PM
  QKX03                                                         06/21/2018 06:44 PM
   29-r                                                         10/01/2017 09:47 PM    06/21/2018 6:31 PM   06/21/2018 12:30 PM
  QKX03                                                         06/21/2018 06:44 PM
   29-t                                                         02/13/2018 03:52 PM    06/21/2018 6:31 PM   06/21/2018 12:30 PM
  QKX03                                                         06/21/2018 06:44 PM
   29-u                                                         02/13/2018 03:41 PM    06/21/2018 6:31 PM   06/21/2018 12:30 PM
  QKX03                                                         06/21/2018 06:44 PM
   29-v                                                         12/14/2017 10:48 AM    06/21/2018 6:31 PM   06/21/2018 12:37 PM
  QKX03                                                         06/21/2018 06:44 PM
                Case 2:19-cr-00014-JRG-CRW Document1185-11 Filed 07/07/20 Page 1 of 2 PageID #:
                                                   2314
Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)   Xiaorong You's Eastman Eastman Seized Hard   Xiaorong You's Google
Device        CREATED, DELETED, SENT, RECEIVED, PLACED       Laptop (QKX02)        Drive (QKX03)          Drive (QKX09)
                                                          12/07/2017 03:15 PM    06/21/2018 6:31 PM    06/21/2018 12:31 PM
   29-w                                                   12/10/2017 02:45 PM
  QKX03                                                   06/21/2018 06:44 PM
                                                          12/07/2017 03:17 PM    06/21/2018 6:31 PM   06/21/2018 12:31 PM
   29-x                                                   12/10/2017 05:15 PM
  QKX03                                                   06/21/2018 06:44 PM
   29-y                                                   12/12/2017 03:55 PM    06/21/2018 6:31 PM   06/21/2018 12:40 PM
  QKX03                                                   06/21/2018 06:44 PM




                Case 2:19-cr-00014-JRG-CRW Document2185-11 Filed 07/07/20 Page 2 of 2 PageID #:
                                                   2315
